EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Bugbee on 26 January 2022.

The application has been amended as follows: 

	in claim 7, the phrase "having a thickness of less than 2.0 mm" on lines 1-2 of the claim has been deleted,
	in claim 7, the phrase "an HMI" on the last line of the claim has been replaced with the phrase --a human machine interface--, and

	claims 8, 10-12, and 34-36 have been canceled.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a laminate comprising a rigid substrate and a multilayer interlayer wherein the laminate is a human machine interface display screen.  The multilayer interlayer comprises a cellulose ester layer and a layer comprising poly(vinyl acetal) 
	Karagiannis et al. (US 2016/0159044 A1) represent the closest prior art.  However, Karagiannis et al. do not teach utilizing their multilayer interlayer as part of a human machine interface display screen.  Additionally, there is nothing in Karagiannis et al. that would motivate one of ordinary skill in the art to employ the interlayer - taught as suitable for use in architectural windows, motor vehicle windows, and load bearing applications (e.g. see paragraphs 0003 and 0130) - as a human machine interface display screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787